ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Frontier Electronic Systems Corporation     )         ASBCA No. 59603
                                            )
Under Contract No. N00024-06-G-5200         )

APPEARANCE FOR THE APPELLANT:                         Ralph C. Thomas III, Esq.
                                                       Barton, Baker, Thomas & Tolle, LLP
                                                       McLean, VA

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Henry D. Karp, Esq.
                                                       Senior Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,500,000.
This amount is inclusive of interest. No further interest shall be paid.

      Dated: 19 August 2015



                                                1
                                                    MARKN. STEMP ER
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

 I concur
 ~--

RlgHARD SHACKLEFORD
Administrative Judge
Vice Chairman
Armed Services Board
of Contract Appeals
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59603, Appeal of Frontier
Electronic Systems Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2